Title: To Thomas Jefferson from Pseudonym: "T. N.", 15 April 1806
From: Pseudonym: “T. N.”
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington City April 15th. 1806
                        
                        
                             The writer of this has taken the liberty of adressing you on a subject which he deems of
                            importance to his Cuntery. Not having the honour of being personaly aquainted with any of the heads of department; he has
                            chosen this method, under the perswaseon, that, with you, no other apology is nessesary than a patriotick disposition.   The subject aluded to, is the orginising the Militia of the U.S. The Militia being the imediate dependence of this cuntery
                            in cases of immergincy, it is a matter of the gratest moment to have them so regulated as to be ready at all times to
                            answer that immergency. This under the present, State regulations, can never be affected, the men soon grow tired of
                            what appeares to them a childish seremoney of meeting & prefarming
                            a few military solutions, which is forgot before the next muster day, The officers are discouraged by this luke warm
                            disposition of the men and that military Spirit so nessessary to an independant Nation, becomes torpid.
                        
                             To remedy this, it is proposed, that a given number of Militia, say fifty thousand, be held in readiness to march at a mineuts warning. (Each State to
                            furnish in propotion to the number of it’s effective Citizens) let an Adjutant be apointed to each county in every state
                            whose duty it will be to instruct the officers in the military dissipline, to see that each company always have the full
                            compliment of men and officers and to report the state of the different company’s under his inspection to the Governor or
                            Adjnt General of Each State. It is fruitless to attempt to disepline the Militia in time of peace, if the Officers
                            understand their duty they can instruct the men moore in three or four days when called upon actual service than in years
                            under the presant method for they will then be impresed with the nessesety of learning and have the advantage of the
                            instructions being repeated before they are forgot. This will releave the citizen from the heavy tax of four or five days
                            in each year uselessly devoted to Military duty. It will be nessesary that a suficient number of Armes be loged in
                            diffirent Arsenals throughout the States that may be resorted to when required.
                        
                             When an alarm is given the Governor will order the Adjt. to inform the commanding officers
                            to repair to the Arsenals and have the Arms properly distributed among the different companys, who are alrady selected to
                            take the field. Thus in a few days we shall be ready to opose any invasion, and gain time for recruting a regular Army. It
                            is presumed their will be always volunteers enough to compose thise companys but should their not the same means may be
                            resorted to that is in all cases of imergency. the term for which they are to consider them selves bound as Select men may
                            be one two or three years care being take always to keep the companys full in case of death or removal, and the same
                            number ready to suply the place of the former before their time expiers.
                        
                             The expence attending this plan will be but trifling only the pay of the Adjts. whos time
                            will be intirely emploed in instructing the officers—I know not
                            weather the regulation of the Militia most properly belongs to the General or State Goverments but should supose that a
                            matter of so much importance ought to be the care of both.
                        
                             This being the first time I ever had the temerity to adress a publick carrector, I feel
                            considerable diffidence. I have therefore conseald my name that if what I have said be though foolish or insignificant I
                            may eascape the mortification of being known as the author—I must beg your indulgence for the gramatical errors as I have
                            not the advantages of aliberal education. 
                  I am Sir, with the highest respect and consideration your obt. Sert
                        
                            
                                 P.S. Should you deem these lines of any consequence the writer would be much gratified
                                by a line adressed to T.N. and left at the Indian King tavern if not please to comit them to oblivion.
                        
                    